                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                      NO. 5:17-CR-272-FL-2



   UNITED STATES OF AMERICA

        v.                                                         ORDER TO SEAL

   SAMUEL HOLDER, JR.



       Upon motion of the Defendant, by and through counsel, it is hereby ORDERED that the

document filed at Docket Entry # 209 be sealed until further notice by this Court, except that copies

may be provided to the Assistant United States Attorney and Counsel for the Defendant.

       SO ORDERED.

       This 23rd
            ___ day of October, 2018.

                                      ___________________________________________
                                      LOUISE W. FLANAGAN
                                      United States District Judge
